        Case 2:20-cv-16629-SDW-LDW Document 16 Filed 11/02/20 Page 1 of 2 PageID: 118

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

                      DANIEL GARCIA,                                )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 20 Civ. 07801 (KPF)
                                                                    )
   EVANS DELIVERY COMPANY, INC., CENTURY                            )
    EXPRESS, A DIVISION OF EVANS DELIVERY                           )
   COMPANY, INC., KUEHNE & NAGEL, INC., and                         )
          DAVIDSON INDUSTRY SPA,                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) - EVANS DELIVERY COMPANY, INC.,100-110 West Columbia Street, Schuylkill
                                           Haven, PA 17972;
                                           - CENTURY EXPRESS, A DIVISION OF EVANS DELIVERY COMPANY, INC., 1335
                                           Rockledge Boulevard, Rockledge, Florida 32955;
                                           - KUEHNE & NAGEL, INC., 4724 Entrance Drive, Charlotte North Carolina, 28273;
                                           and
                                           - DAVIDSON INDUSTRY SPA, 971 Carbonifera Ave., Industrial Park Coronel, Chile

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JON L. NORINSBERG, ESQ., PLLC
                                           110 East 59th Street, Suite 3200
                                           New York, New York 10022
                                           Telephone No.: (212) 791-5396


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
         Case 2:20-cv-16629-SDW-LDW Document 16 Filed 11/02/20 Page 2 of 2 PageID: 119

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20 Civ. 07801 (KPF)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
